UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1945


RENEE L. MCCRAY,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.; SARA K. TURNER; JOHN E. DRISCOLL, III;
ARNOLD HILLMAN; ROBERT H. HILLMAN; DEENA L. REYNOLDS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-03491-TDC)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee L. McCray, Appellant Pro Se. Robert Harvey Hillman, SAMUEL I. WHITE PC,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Renee L. McCray appeals the district court’s orders dismissing her civil action and

denying her motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

McCray v. White, No. 8:18-cv-03491-TDC (D. Md. Dec. 18, 2019; Sept. 2, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2